UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7198


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMAL MITCHELL, a/k/a Boo,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:02-cr-00025-TSE-1)


Submitted: January 17, 2020                                       Decided: January 30, 2020


Before NIEMEYER and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jamal Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamal Mitchell appeals the district court’s order denying Mitchell’s motions to

amend his forfeiture order, to return real property, and to vacate a stipulation and settlement

agreement. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.        United States v. Mitchell, No.

1:02-cr-00025-TSE-1 (E.D. Va. Aug. 6, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                              2